Case: 22-10362      Document: 00516460548         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                  No. 22-10362                                  Fifth Circuit


                                Summary Calendar                              FILED
                                                                      September 6, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Hector Vasquez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:19-CR-193


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hector Vasquez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Vasquez has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10362     Document: 00516460548          Page: 2   Date Filed: 09/06/2022




                                   No. 22-10362


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2